Title: From Thomas Jefferson to William Carmichael, 18 February 1787
From: Jefferson, Thomas
To: Carmichael, William



Dear Sir
Paris Feb. 18. 1787

My last to you was dated Dec. 26. since which I have been honoured with yours of Dec. 17. I now inclose you a duplicate of the vote for the recall of Mr. Lamb. I take the liberty also of putting under cover to you our confirmation of the Marocco treaty together with a joint letter to Fennish. The fear that Mr. Barclay might not be at Madrid has occasioned my giving you this trouble as well as that of addressing the letter properly, and of having it transmitted.
I have received from Mr. Jay sundry despatches relative to the frigate the S. Carolina, and to a claim against the court of Madrid founded on the aid of that vessel in taking the Bahama and Providence islands: with an instruction from Congress to confer with the Prince of Luxemburg and get him to interest the Duke de la Vauguyon to join you in your sollicitations of this matter. This is accordingly done, and you will have the aid of the Duke. The dispatches relative to this subject I have sealed up and addressed to you, but they will be delivered to the Duke de la Vauguyon to find a safe occasion of forwarding them.My last news from America was of the 15th. of Decemb. The insurgents of Massachusets had sent in a petition to their government, praying the release of their leaders in jail, and an act of pardon for themselves, and offering thereon to retire every man to his home and to live submissively. You will have heard of the death of the Ct. de Vergennes, and appointment of Monsr. de Montmorin. I was unlucky enough five months ago to dislocate my right wrist, and tho’ well set, I have as yet no use of it except that I can write, but in  pain. I am advised to try the use of mineral waters, and those of Aix in Provence being as much recommended as any others, I combine with this object a design of making the tour of those seaports with which we trade, Marseilles, Bourdeaux, Nantes &c. and shall set out the day after tomorrow, and expect to be absent three months. This may probably prevent my having the honor of writing to you during that interval, unless any thing extraordinary should arise. I take measures for the receipt of all letters addressed to me as regularly as were I here. I have the honour to be with sentiments of the most perfect esteem & respect Sir your most obedient & most humble servt.,

Th: Jefferson

